DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 04/05/2022, Applicant, on 07/05/2022.
Status of Claims
Claims 1, 3, 6, 9, 12-13, and 15-16 are currently amended. 
Claims 2, 4, 7-8, 10-11, and 14 were previously presented. 
Claim 5 is canceled. 
Claims 17-20 are new. 
Claims 1-4, and 6-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.

Response to Arguments – Claim Objection
The arguments have been fully considered and they are persuasive. Accordingly, the Examiner withdraws the objection to claim 7.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding Applicant’s arguments on page 7 “As an initial matter, Applicant respectfully submits that the claimed subject matter relates to generating a time schedule for scheduling production of packaged dairy products in a production plant, not to managing personal behavior or relationships or interactions between people. Accordingly, Applicant respectfully submits that the claims do not recite the abstract idea of certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people.”
The examiner respectfully disagrees.
The examiner asserts that the claims recite an abstract idea of simulating production schedules and scheduling production of dairy products.  Limitations in the instant claims “obtaining target production data for a plurality of dairy products to be produced and packaged in the production plant to form the packaged dairy products; obtaining a plurality of recipes for production of the packaged dairy products: obtaining production unit data that specifies existing production units in the production plant  and available fluid paths between the existing production units; obtaining cleaning unit data that specifies fluid paths between at least one cleaning unit (CIP) in the production plant and a plurality of the existing production units; and simulating the production of the packaged dairy products in the production plant to determine at least one time schedule that achieves the target production data, said simulating comprising: generating, as a function of the plurality of recipes and the production unit data, time schedules of recipe activities that are performed at least partly by one or more combinations of the existing production units to achieve the target production data; selecting said at least one time schedule; from the plurality of time schedules by: 1) eliminating an idle period during which at least one existing production unit cannot be used; 2) changing a combination of existing production units by at least one of adding one or more existing production units or replacing a first existing production unit with a second existing production unit; and 3) reducing time duration for the cleaning activities; and outputting said at least one time schedule” recite an abstract idea of certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for scheduling dairy product production. Generating time schedule for a plurality of production units by 1) eliminating an idle period during which at least one existing production unit cannot be used; 2) changing a combination of existing production units by at least one of adding one or more existing production units or replacing a first existing production unit with a second existing production unit; and 3) reducing time duration for the cleaning activities involves managing human behavior in the facility. Further, the specification, on page 8 recites “The input data may also comprise delivery data 403 for the ingredients, including a delivery schedule for the delivery of one or more ingredients. Such a delivery schedule may designate, as a function of time, the amount of a specific ingredient that will be delivered and needs to be handled at the plant” which is a clear indication of managing personal behavior. As a result, the claims recite an abstract idea. 
2) Regarding Applicant’s arguments on pages 7-8 “Even if the claims recited the alleged abstract idea (which the Applicant does not concede), Applicant respectfully submits that the claims as a whole integrate the abstract idea into a practical application. Example 42 of the Office's Subject Matter Eligibility Examples illustrates a sample claim (Claim 1) directed to a "method that allows for users to access patients' medical records and receive updated patient information in real time from other users which is a method of managing interactions between people." According to Example 42, while this claim recites an abstract idea of organizing human activity, the claim is patent-eligible because it recites "allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user," which provides a specific improvement over the prior art. 
Prior approaches to time scheduling relied on manual calculations, trial and error, incomplete information, and oversimplification, which led to production of suboptimal time schedules. See Specification, paragraphs [0003]-[0004]. Instead, amended claim 1 recites "generating, as a function of the plurality of recipes and the production unit data, a plurality of time schedules of recipe activities that are performed at least partly by one or more combinations of the existing production units to achieve the target production data" and "selecting said at least one time schedule from the plurality of time schedules by: 1) eliminating an idle period during which at least one existing production unit cannot be used; 2) changing a combination of existing production units by at least one of adding one or more existing production units or replacing a first existing production unit with a second existing production unit; and 3) reducing time duration for the cleaning activities." Like Claim 1 of Example 42, amended claim 1 recites specific improvements over the prior art” 
The examiner respectfully disagrees.
In Example 42, the combination of additional elements of: a) storing information in a standardized format; b) providing remote access to users over a network in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users; c) converting, by a content server, the non-standardized updated information into the standardized format; d) storing the standardized updated information about the patient’s condition in the collection of medical records in the standardized format; e) automatically generating a message containing the updated information about the patient’s condition by the content server whenever updated information has been stored; and f) transmitting the message to all of the users over the computer network in real time integrate the abstract idea into a practical application. Specifically, the combination of additional elements recites a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  
The claim as a whole integrates the certain method of organizing human activity into a practical application.
The technical improvement in Example 42 is “allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user”. The Examiner does not see in the instant claims anything except automating a manual process of scheduling production of dairy product, see specification page “Currently, time scheduling in an existing plant for production of packaged dairy products, e.g. for a day or week, is performed by a process engineer making manual calculations based on experience and knowledge about the production processes and the production equipment in the plant. Even if theprocess engineer has access to computerized planning tools that graphically visualize the time allocation of the production equipment and allows the process engineer to modify the time allocation, the planning is still based on trial-and-error and requires significant experience of the process engineer”. Thus, the instant claims are distinguished from Example 42.
Regarding Applicant’s arguments on page 8 for claims 15 and 16.
The arguments are persuasive. Accordingly, the Examiner withdraws the non-statutory rejections of claims 15-16 in the present office action.
In conclusion, Applicant’s arguments under 35 USC § 101 are not persuasive. The Examiner maintains the rejection of the pending claims under 35 USC § 101 in the present office action.
Response to Arguments - 35 USC § 103
The arguments have been fully considered and found to be persuasive.
Regarding Applicant’s arguments on page 9 “Applicant has amended the claim 1 in the interest of advancing prosecution. For at least the reasons discussed during the telephone interview, Applicant respectfully submits that amended claim 1 is patentable. Also, Applicant respectfully submits that the dependent claims are patentable for the foregoing reasons and also because of the recitation of additional patentable limitations”
The Examiner agrees
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the features in independent claims 1, 15, and 16 nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. Limitations in claims 1, 15, and 16 are therefore distinguished from the prior arts specifically "simulating the production of the packaged dairy products in the production plant to determine at least one time schedule that achieves the target production data said simulating comprising: generating, as a function of the plurality of recipes and the production unit data, a plurality of time schedules of recipe activities that are performed at least partly by one or more combinations of the existing production units to achieve the target production data; selecting said at least one time schedule from the plurality of time schedules by: 1) eliminating an idle period during which at least one existing production unit cannot be used; 2) changing a combination of existing production units by at least one of adding one or more existing production units or replacing a first existing production unit with a second existing production unit; and 3) reducing time duration for the cleaning activities; and outputting said at least one time schedule"
In conclusion, the Examiner withdraws the prior art rejections of the pending claims under 35 USC § 103 in the present office action.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-4 and 6-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-4 and 6-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of simulating production schedules and scheduling production of dairy products. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “a method of scheduling production of packaged dairy products in a production plant, said method comprising: obtaining target production data for a plurality of dairy products to be produced and packaged in the production plant to form the packaged dairy products; obtaining a plurality of recipes for production of the packaged dairy products, wherein each recipe defines a set of ingredients and sequence of recipe activities for producing a respective packaged dairy product from the set of ingredients; obtaining production unit data that specifies existing production units in the production plant  and available fluid paths between the existing production units, the production unit data further associating each existing production unit with one or more unit activities and a production capacity; the production unit data comprising one or more rules directed to cleaning of each existing production unit; obtaining cleaning unit data that specifies fluid paths between at least one cleaning unit (CIP) in the production plant and a plurality of the existing production units, the cleaning unit data further specifying cleaning activities performed by the at least one CIP for each existing production unit in accordance with the one or more rules; and simulating the production of the packaged dairy products in the production plant to determine at least one time schedule that achieves the target production data, said simulating comprising: generating, as a function of the plurality of recipes and the production unit data, time schedules of recipe activities that are performed at least partly by one or more combinations of the existing production units to achieve the target production data; selecting said at least one time schedule; from the plurality of time schedules by: 1) eliminating an idle period during which at least one existing production unit cannot be used; 2) changing a combination of existing production units by at least one of adding one or more existing production units or replacing a first existing production unit with a second existing production unit; and 3) reducing time duration for the cleaning activities; and outputting said at least one time schedule”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for scheduling dairy product production. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 15 and 16 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 15 and 16 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-4, 6-14, and 17-20 recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for scheduling dairy product production. As a result, claims 2-4, 6-14, and 17-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A computer-implemented method”. When considered in view of the claim as a whole, the steps of “obtaining data” do not integrate the abstract idea into a practical application because “obtaining data” is an insignificant extra solution activity to the judicial exception. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 15 and 16 recite substantially similar limitations to those recited with respect to claim 1. Although claim 15 further recites “A non-transitory computer-readable medium comprising computer instruction” and claim 16 further recites “a device comprising a processing device”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 15 and 16 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-4, 6-14, and 17-20 do not include any additional elements beyond those recited by independent claims 1, 15, and 16. As a result, claims 2-4, 6-14, and 17-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A computer-implemented method”. The steps of “obtaining data” do not amount to significantly more than the abstract idea because “obtaining data” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount tosignificantly more than the abstract idea under Step 2B.
As noted above, claims 15 and 16 recite substantially similar limitations to those recited with respect to claim 1. Although claim 15 further recites “A non-transitory computer-readable medium comprising computer instruction” and claim 16 further recites “a device comprising a processing device”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 15 and 16 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-4, 6-14, and 17-20 do not include any additional elements beyond those recited by independent claims 1, 15, and 16. As a result, claims 2-4, 6-14, and 17-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-4 and 6-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendments and arguments dated 07/05/2022 necessitated the reformulation of the 35 USC § 101 and the withdrawal of 35 USC § 103 rejections presented in this Office action of the pending claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623